Title: To Thomas Jefferson from Albert Gallatin, 26 January 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  If the principle, doubtfully approved by Judge Peters, but adopted without remuneration by the Comptroller, shall prevail, an unforseen additional expense of one or two hundred thousand dollars a year will fall on the United States. The 5000 dollars are only one term of a circuit court.
                  
                     
                        
                           There are annually
                           28
                           
                        
                        
                           such terms ⅌
                           
                           
                              68
                           
                           
                        
                        
                           district court terms—in all
                           96
                           terms
                        
                      
                  
                  in the U.S.
               